 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   BRIAN CAPUTO,                                                Case No. 1:15-cv-01008-LJO-EPG (PC)
11                   Plaintiff,                                   ORDER RE: PLAINTIFF’S RESPONSE TO
                                                                  MOTION BY DEFENDANT MICHELLE
12          v.                                                    BLACK FOR LEAVE TO FILE A MOTION
                                                                  FOR SUMMARY JUDGMENT
13   GONZALES, et al.,
                                                                  (ECF NO. 178)
14                   Defendants.
15

16            Brian Caputo (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18            On May 23, 2019, defendant Black filed a motion for leave to file a motion for
19   summary judgment. (ECF No. 173). Finding good cause to modify the schedule, on May 30,
20   2019, the Court granted defendant Black two weeks to file a motion for summary judgment.
21   (ECF No. 177).
22            On June 7, 2019, Plaintiff filed a response to defendant Black’s motion, arguing that
23   defendant Black should not be permitted to file a motion for summary judgment at this time.
24   (ECF No. 178).
25            While the Court already granted Defendant’s motion, the Court has reviewed Plaintiff’s
26   response and it does not change the Court’s analysis. Plaintiff argues that the delay was not his
27
              1
              Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is
28   now incarcerated at USP Yazoo City.

                                                              1
 1   fault, and he appears to be correct. However, the delay does not have to be Plaintiff’s fault for
 2   there to be good cause to modify the schedule. The legal question is whether it is Defendant
 3   Black’s fault for not filing the motion earlier, and even Plaintiff agrees it is not.
 4           As to Plaintiff’s argument that defendant Black is not entitled to summary judgment, he
 5   will have the opportunity to make those arguments in response to defendant Black’s motion for
 6   summary judgment.
 7           The Court notes that the trial date remains as previously set.
 8
     IT IS SO ORDERED.
 9

10
         Dated:     June 11, 2019                                /s/
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
